
	
		I
		111th CONGRESS
		2d Session
		H. R. 5859
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2010
			Mr. Filner introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services, and in addition to the Committee on
			 House Administration, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To award a Congressional Gold Medal to the World War II
		  members of the Civil Air Patrol.
	
	
		1.FindingsCongress makes the following
			 findings:
			(1)The volunteer members of the Civil Air
			 Patrol (hereafter in this Act referred to as the CAP) during
			 World War II, civilian men and women ranging in age from 19 to 81, provided
			 extraordinary public and combat services during a critical time of need for the
			 Nation.
			(2)During the war, CAP members used their own
			 aircraft to perform a myriad of essential tasks for the military and the Nation
			 within the United States, including attacks on enemy submarines off the
			 Atlantic and Gulf of Mexico coasts of the United States.
			(3)This extraordinary service set the stage
			 for the post-war CAP to become a valuable nonprofit, public service
			 organization chartered by Congress and the Auxiliary of the United States Air
			 Force that provides essential emergency, operational, and public services to
			 communities, States, the Federal Government, and the military.
			(4)The CAP was established, initially as a
			 part of the Office of Civil Defense, by air-minded citizens one week before the
			 surprise attack on Pearl Harbor, Hawaii, on December 1, 1941, out of the
			 desire of civil airmen of the country to be mobilized with their equipment in
			 the common defense of the Nation.
			(5)Within days of the start of the war, the
			 German Navy started a massive submarine offensive, known as Operation Drumbeat,
			 off the east coast of the United States against oil tankers and other critical
			 shipping that threatened the overall war effort.
			(6)Neither the Navy nor the Army had enough
			 aircraft, ships, or other resources to adequately patrol and protect the
			 shipping along the Atlantic and Gulf of Mexico coasts of the United States, and
			 many ships were torpedoed within sight of civilians on shore, including 52
			 tankers sunk between January and March 1942.
			(7)At that time General George Marshall
			 remarked that [t]he losses by submarines off our Atlantic seaboard and
			 in the Caribbean now threaten our entire war effort.
			(8)From the beginning CAP leaders urged the
			 military to use its services to patrol coastal waters but met with great
			 resistance because of the nonmilitary training and status of CAP pilots.
			(9)Finally, in response to the ever-increasing
			 submarine attacks, the Tanker Committee of the Petroleum Industry War Council
			 urged the Navy Department and the War Department to consider the use of the CAP
			 to help patrol the sea lanes off the coasts of the United States.
			(10)While the Navy initially rejected this
			 suggestion, the Army decided it had merit, and the Civil Air Patrol Coastal
			 Patrol began in March 1942.
			(11)Oil companies and other organizations
			 provided funds to help pay for some CAP operations, including vitally needed
			 shore radios that were used to monitor patrol missions.
			(12)By late March 1942, the Navy also began to
			 use the services of the CAP.
			(13)Starting with three bases located in
			 Delaware, Florida, and New Jersey, CAP aircrews immediately started to spot
			 enemy submarines as well as lifeboats, bodies, and wreckage.
			(14)Within 15 minutes of the first Coast Patrol
			 flight, the pilot had sighted a torpedoed tanker and was coordinating rescue
			 operations.
			(15)Eventually 21 bases, ranging from Bar
			 Harbor, Maine, to Brownsville, Texas, were set up for the CAP to patrol the
			 Atlantic and Gulf of Mexico coasts of the United States, with 40,000 volunteers
			 participating.
			(16)The CAP used a wide range of civilian-owned
			 aircraft, mainly light-weight, single engine aircraft—manufactured by Cessna,
			 Beech, Waco, Fairchild, Stinson, Piper, Taylorcraft, and Sikorsky, among
			 others—as well as some twin engine aircraft such as the Grumman Widgeon.
			(17)These aircraft were painted in their
			 civilian prewar colors (red, yellow, blue, etc.) and carried special markings
			 (a blue circle with a white triangle) to identify them as CAP aircraft.
			(18)Patrols were conducted up to 100 miles off
			 shore, generally with 2 aircraft flying together, in aircraft often equipped
			 with only a compass for navigation and a single radio for communication.
			(19)Due to the critical nature of the
			 situation, CAP operations were conducted in bad weather as well as good, often
			 when the military was unable to fly, and in all seasons (including the winter)
			 when ditching an aircraft in cold water would likely mean certain death to the
			 aircrew.
			(20)Personal emergency equipment was often
			 lacking, particularly during early patrols where inner tubes and kapok duck
			 hunter vests were carried as flotation devices since ocean worthy wet suits,
			 life vests, and life rafts were unavailable.
			(21)The initial purpose of the CAP was to spot
			 submarines, report their position to the military, and force them to dive below
			 the surface, which limited their operating speed and maneuverability and
			 reduced their ability to detect and attack shipping.
			(22)It soon became apparent that there were
			 opportunities for CAP pilots to attack submarines, such as when a Florida CAP
			 aircrew came across a surfaced submarine that quickly stranded itself on a sand
			 bar. However, the aircrew could not get any assistance from armed military
			 aircraft before the submarine freed itself.
			(23)Finally, after a number of these instances,
			 a decision was made by the military to arm CAP aircraft with 50- and 100-pound
			 bombs, and to arm some larger twin engine aircraft with 325-pound depth
			 charges.
			(24)The arming of CAP aircraft dramatically
			 changed the mission for these civilian aircrews and resulted in more than 57
			 attacks on enemy submarines.
			(25)While CAP volunteers received $8 a day
			 flight reimbursement, their patrols were accomplished at a great economic cost
			 to many of the members of the CAP who—
				(A)used their own aircraft and other equipment
			 in defense of the Nation;
				(B)paid for much of their own aircraft
			 maintenance and hangar use; and
				(C)often lived in primitive conditions along
			 the coast, including old barns and chicken coops converted for sleeping.
				(26)More importantly, the CAP Coastal Patrol
			 service came at the high cost of 26 fatalities, 7 serious injuries, and 90
			 aircraft lost.
			(27)At the conclusion of the 18-month Coastal
			 Patrol, the heroic CAP aircrews would be credited with the following:
				(A)2 submarines destroyed or damaged;
				(B)57 submarines attacked;
				(C)82 bombs dropped against submarines;
				(D)173 radio reports of submarine positions
			 (with a number of credited assists for kills made by military units);
				(E)17 floating mines reported;
				(F)36 dead bodies reported;
				(G)91 vessels in distress reported;
				(H)363 survivors in distress reported;
				(I)836 irregularities noted;
				(J)1,036 special investigations at sea or
			 along the coast;
				(K)5,684 convoy missions for the Navy;
				(L)86,685 missions flown;
				(M)244,600 total flight hours logged;
			 and
				(N)more than 24,000,000 miles flown.
				(28)At least one high-level German Navy Officer
			 credited the CAP with being the primary reason that submarine attacks were
			 withdrawn from the Atlantic coast of the United States in 1943 when he said
			 that [i]t was because of those damned little red and yellow
			 planes!.
			(29)The CAP was dismissed from coastal missions
			 with little thanks in August 1943 when the Navy took over the mission
			 completely and ordered the CAP to stand down.
			(30)While the Coastal Patrol was ongoing, the
			 CAP was also establishing itself as a vital wartime service to the military,
			 States, and communities nationwide by performing a wide range of missions
			 including—
				(A)border patrol;
				(B)forest fire patrol;
				(C)courier flights for mail, repair and
			 replacement parts, and urgent deliveries;
				(D)emergency transportation of
			 personnel;
				(E)target towing (with live ammunition being
			 fired at the targets and seven lives being lost) and searchlight tracking
			 training missions;
				(F)missing aircraft and personnel
			 searches;
				(G)rescue of aircraft crash survivors;
				(H)radar training flights;
				(I)aerial inspections of camouflaged military
			 and civilian facilities;
				(J)aerial inspections of city and town
			 blackout conditions;
				(K)mock bombing attacks on cities and
			 facilities to test air defenses;
				(L)aerial searches for scrap metal
			 materials;
				(M)support of war bond drives;
				(N)airport guard duties;
				(O)support for State and local emergencies
			 such as natural disasters;
				(P)recruiting for the Army Air Force;
			 and
				(Q)a cadet youth program which provided
			 aviation and military training.
				(31)The CAP flew more than 500,000 hours on
			 these additional missions, including—
				(A)20,500 missions involving target towing
			 (with live ammunition) and gun/searchlight tracking which resulted in 7 deaths,
			 5 serious injuries, and the loss of 25 aircraft;
				(B)a courier service involving 3 major Air
			 Force Commands over a 2-year period carrying more than 3,500,000 pounds of
			 vital cargo and 543 passengers;
				(C)southern border operations flying more than
			 30,000 hours, with 7,000 reports of unusual sightings including a vehicle (that
			 was apprehended) with 2 enemy agents attempting to enter the country;
				(D)a week in February 1945 during which CAP
			 units found seven missing Army and Navy pilots; and
				(E)a State in which the CAP flew 790 hours on
			 forest fire patrol missions and reported 576 fires to authorities during a
			 single year.
				(32)On April 29, 1943, the CAP was transferred
			 to the Army Air Forces, thus beginning its long association with the United
			 States Air Force.
			(33)Hundreds of CAP-trained women joined
			 military women’s units including the Women’s Air Force Service Pilots (WASP)
			 program.
			(34)Many members of the Women's Air Force
			 Service Pilots program joined or rejoined the CAP during the post-war period
			 because it provided women opportunities to fly and continue to serve the Nation
			 that were severely lacking elsewhere.
			(35)Due to the exceptional emphasis on safety,
			 unit discipline, and pilot discipline, and the organization of the CAP, by the
			 end of the war only 64 members of the CAP had died in service and only 150
			 aircraft had been lost (including its Coastal Patrol loses from early in the
			 war).
			(36)It is estimated that more than 200,000
			 civilians were members of the CAP in wide range of positions and that CAP
			 aircrews flew a total of approximately 750,000 hours during the war, most of
			 which was in their personal aircraft and often at real risk to their
			 lives.
			(37)After the war, at a CAP dinner for
			 Congress, a quorum of both Houses attended with the Speaker of the House of
			 Representatives and the President thanking the CAP for its service.
			(38)While air medals were issued for those
			 participating in the Coastal Patrol, little other recognition was forthcoming
			 for those efforts or for the other services the CAP volunteers provided during
			 the war.
			(39)Despite efforts to end the organization at
			 the end of the war, the CAP had proved its capabilities and strengthened its
			 ties with the Air Force and Congress.
			(40)In 1946, Congress chartered the CAP as a
			 nonprofit, public service organization and in 1948 as the Auxiliary of the
			 United States Air Force.
			(41)Today the CAP conducts many of the same
			 missions it performed during World War II, including a vital role in homeland
			 security.
			2.Congressional Gold Medal
			(a)Award
				(1)AuthorizedThe President pro tempore of the Senate and
			 the Speaker of the House of Representatives shall make appropriate arrangements
			 for the award, on behalf of Congress, of a single gold medal of appropriate
			 design in honor of the World War II members of the Civil Air Patrol
			 collectively, in recognition of the military service and exemplary record of
			 the Civil Air Patrol during World War II.
				(2)Design and strikingFor the purposes of the award referred to
			 in paragraph (1), the Secretary of the Treasury shall strike the gold medal
			 with suitable emblems, devices, and inscriptions, to be determined by the
			 Secretary.
				(3)Smithsonian institution
					(A)In generalFollowing the award of the gold medal
			 referred to in paragraph (1) in honor of the World War II members of the Civil
			 Air Patrol, the gold medal shall be given to the Smithsonian Institution, where
			 it shall be displayed as appropriate and made available for research.
					(B)Sense of CongressIt is the sense of Congress that the
			 Smithsonian Institution should make the gold medal received under this
			 paragraph available for display elsewhere, particularly at other locations
			 associated with the Civil Air Patrol.
					(b)Duplicate medalsUnder such regulations as the Secretary may
			 prescribe, the Secretary may strike and sell duplicates in bronze of the gold
			 medal struck under this Act, at a price sufficient to cover the costs of the
			 medals, including labor, materials, dyes, use of machinery, and overhead
			 expenses.
			(c)National medalsMedals struck pursuant to this Act are
			 national medals for purposes of chapter 51 of title 31, United States
			 Code.
			3.Authorization of appropriations; proceeds
			 of sale
			(a)Authorization of
			 appropriationsThere is
			 authorized to be charged against the United States Mint Public Enterprise Fund,
			 an amount not to exceed $30,000 to pay for the cost of the medal authorized
			 under section 2.
			(b)Proceeds of saleAmounts received from the sale of duplicate
			 bronze medals under section 2(b) shall be deposited in the United States Mint
			 Public Enterprise Fund.
			
